DETAILED ACTION
This office action is in response to application filed on 3/18/2020.
Claims 1 – 20 are pending.
Priority is claimed to Korean application KR10-2019-0083853 (filed on 7/11/2019).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 7, 10, 14 – 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et a (US 20170024316, hereinafter Park), in view of Chiu et al (US 20170185511, hereinafter Chiu).

As per claim 1, Park discloses: A method of controlling an operation of a multi-core system including a plurality of processor cores, the method comprising:  
monitoring core execution delay times with respect to the plurality of processor cores; (Park [0023]: “The processor workload profiler 152 may determine processor or CPU utilization, loading, processing latency, instruction execution times, etc. The cache demand profiler 154 may monitor memory access (read and/or write access) to shared cache 112, 118, and 124 and determine delays due to, for example, cache misses that may impact the performance of current task running on the cluster processors or cores”.)
and controlling an operation of the multi-core system based on the core execution delay times. (Park [0024]: “the scheduler 140 may receive as data inputs processor workload data 202 from each processor and cache demand data 204 associated with each shared cache… Based on the input data 202 and 204, the scheduler 140 accurately schedules tasks and determines based on per-task CPU loading and cache demand whether performance may be improved by migrating the task to another processor core or cluster. In an embodiment, a current task may be migrated to a Little CPU (block 208) or a Big CPU (block 210)”.)

Park did not explicitly disclose:
monitoring task execution delay times with respect to tasks respectively assigned to the plurality of processor cores;
and controlling an operation of the multi-core system based on the task execution delay 10times.

However, Chiu teaches:
5monitoring task execution delay times with respect to tasks respectively assigned to the plurality of processor cores; and controlling an operation of the multi-core system based on the task execution delay 10times. (Chiu [0010]: “tracking a waiting time of a job pending processing on a local node of the in-memory processing system; periodically comparing the tracked waiting time of the job pending processing; and demoting a locality of the job pending processing in response to determining the waiting time of the job pending processing exceeds the average remote execution time of the in-memory processing system”.)

However, Chiu teaches:
5monitoring task execution delay times with respect to tasks respectively assigned to the plurality of processor cores; and controlling an operation of the multi-core system based on the task execution delay 10times. (Chiu [0010]: “tracking a waiting time of a job pending processing on a local node of the in-memory processing system; periodically comparing the tracked waiting time of the job pending processing; and demoting a locality of the job pending processing in response to determining the waiting time of the job pending processing exceeds the average remote execution time of the in-memory processing system”.)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Chiu into that of Park in order to monitor task execution delay times with respect to tasks respectively assigned to the plurality of processor cores. Park teaches monitoring processor delay time in order to facilitate the optimized scheduling of a particular task based on its requirement. Chiu teaches the wait time of the tasks themselves may be monitored to further facilitate the optimum scheduling of the tasks to resources, the combination of references would enhance the overall appeals of all references.
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Chiu into that of Park in order to monitor task execution delay times with respect to tasks respectively assigned to the plurality of processor cores. Park teaches monitoring processor delay time in order to facilitate the optimized scheduling of a particular task based on its requirement. Chiu teaches the wait time of the tasks themselves may be monitored to further facilitate the optimum scheduling of the tasks to resources, the combination of references would enhance the overall appeals of all references.

As per claim 2, Park and Chiu further teach:
The method of claim 1, wherein the task execution delay time of a given task of the tasks assigned to a given processor core of the processor cores corresponds to a standby time while the given task is not executed by the given processor core after the given task is stored in a 15task queue of the given processor core. (Chiu [0079])

As per claim 3, Park and Chiu further teach:
The method of claim 2, wherein the task execution delay time of the given task corresponds to a start standby time from a time point when the given task is stored in the task queue to a start time point when the given processor core starts executing the given task. (Chiu [0079])

As per claim 4, Park and Chiu further teach:
The method of claim 2, wherein the task execution delay time of the given task corresponds to a sum of a start standby time from a time point when the given task is stored in the task queue to a start time point when the given processor core starts executing of the given 30task and a stall time while the given processor core stops executing the given task after the start time point. (Chiu [0079])

As per claim 5, Park and Chiu further teach:
The method of claim 1, wherein the core execution delay time of a given processor 5core of the processor cores corresponds to a sum of the task execution delay times associated with the given processor core. (Chiu [0010]: examiner notes that in the scenario where the queue of a particular processor comprises of only 1 task, the sum of the task execution delay would be just the task execution delay of the task.)

As per claim 6, Park and Chiu further teach:
The method of claim 1, wherein the core execution delay time of a given processor core of the processor cores corresponds to a maximum task execution delay time of the task 10execution delay times associated with the given processor core. (Chiu [0010])

As per claim 7, Park and Chiu further teach:
The method of claim 1, wherein controlling the operation of the multi-core system comprises: controlling task scheduling or a power level of the multi-core system based on changes 15of the task execution delay times or the core execution delay times. (Park [0002])  

It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Chiu into that of Park in order to monitor task execution delay times with respect to tasks respectively assigned to the plurality of processor cores. Park teaches monitoring processor delay time in order to facilitate the optimized scheduling of a particular task based on its requirement. Chiu teaches the wait time of the tasks themselves may be monitored to further facilitate the optimum scheduling of the tasks to resources, the combination of references would enhance the overall appeals of all references.

2. The method of claim 1, wherein the task execution delay time of a given task of the tasks assigned to a given processor core of the processor cores corresponds to a standby time while the given task is not executed by the given processor core after the given task is stored in a 15task queue of the given processor core. (Chiu [0079])
As per claim 10, Park and Chiu further teach:
The method of claim 1, wherein controlling the operation of the multi-core system comprises: 10determining whether a task execution delay has occurred with respect to the tasks assigned to each processor core or whether a core execution delay has occurred with respect to each processor core, based on the task execution delay times of the tasks assigned to each processor core and the core execution delay times of each processor core; and relocating a given tasks of the tasks assigned to a given processor core among the 15processor cores to another one of the processor cores when it is determined that the task execution delay of the given task or the core execution delay of the given processor core has occurred. (Chiu [0010])

As per claim 14, it is the system variant of claim 1 and is therefore rejected under the same rationale.
As per claim 15, it is the system variant of claim 2 and is therefore rejected under the same rationale.
As per claim 16, it is the system variant of claim 6 and is therefore rejected under the same rationale.

20 As per claim 17, Park and Chiu further teach:
The multi-core system of claim 14, wherein the second control logic determines whether a task execution delay has occurred with respect to the tasks assigned to each processor core or whether a core execution delay has occurred with respect to each processor core, based on the task execution delay times of the tasks assigned to each processor core and the core 34Attorney Docket No. 8054S-1392 (CY7024US) execution delay times of each processor core. (Chiu [0010])

As per claim 18, Park and Chiu further teach:
The multi-core system of claim 17, wherein the second control logic relocates a given task of the tasks assigned to a given processor core of the processor cores to another one of 5the processor cores when it is determined that the task execution delay of the given task or the core execution delay of the given processor core has occurred. (Chiu [0010])

As per claim 20, Park discloses: A method of controlling an operation of a multi-core system including a plurality of processor cores, the method comprising:  
20monitoring core execution delay times with respect to the plurality of processor cores, (Park [0023]: “The processor workload profiler 152 may determine processor or CPU utilization, loading, processing latency, instruction execution times, etc. The cache demand profiler 154 may monitor memory access (read and/or write access) to shared cache 112, 118, and 124 and determine delays due to, for example, cache misses that may impact the performance of current task running on the cluster processors or cores”.)
and 5relocating the given task assigned to the given processor core to another one of the processor cores or increasing a power level of the given processor core when it is determined that the task execution delay of the given task or the core execution delay of the given processor core has occurred. (Park [0024]: “the scheduler 140 may receive as data inputs processor workload data 202 from each processor and cache demand data 204 associated with each shared cache… Based on the input data 202 and 204, the scheduler 140 accurately schedules tasks and determines based on per-task CPU loading and cache demand whether performance may be improved by migrating the task to another processor core or cluster. In an embodiment, a current task may be migrated to a Little CPU (block 208) or a Big CPU (block 210)”.)
Park did not disclose:
monitoring task execution delay times with respect to tasks respectively assigned to the plurality of processor cores, the task execution delay time of a given task of the tasks assigned to a given processor core of the processor cores corresponding to a standby time while the given task is not executed by the given processor core after the given task is stored in a task queue of the given processor core;
the core execution delay time of the given processor core corresponding to a sum of the task execution delay times associated with the given processor core or a maximum task execution delay time of the task execution delay times associated with the given processor core;  35Attorney Docket No. 8054S-1392 (CY7024US)
determining whether a task execution delay has occurred with respect to the tasks assigned to each processor core or whether a core execution delay has occurred with respect to each processor core, based on the task execution delay times of the tasks assigned to each processor core and the core execution delay times of each processor core; 
determining whether a task execution delay has occurred with respect to the tasks assigned to each processor core or whether a core execution delay has occurred with respect to each processor core, based on the task execution delay times of the tasks assigned to each processor core and the core execution delay times of each processor core;

However, Chiu teaches: 
monitoring task execution delay times with respect to tasks respectively assigned to the plurality of processor cores, the task execution delay time of a given task of the tasks assigned to a given processor core of the processor cores corresponding to a standby time while the given task is not executed by the given processor core after the given task is stored in a task queue of the given processor core; the core execution delay time of the given processor core corresponding to a sum of the task execution delay times associated with the given processor core or a maximum task execution delay time of the task execution delay times associated with the given processor core. (Chiu [0010]: “tracking a waiting time of a job pending processing on a local node of the in-memory processing system; periodically comparing the tracked waiting time of the job pending processing; and demoting a locality of the job pending processing in response to determining the waiting time of the job pending processing exceeds the average remote execution time of the in-memory processing system”; [0079].)
determining whether a task execution delay has occurred with respect to the tasks assigned to each processor core or whether a core execution delay has occurred with respect to each processor core, based on the task execution delay times of the tasks assigned to each processor core and the core execution delay times of each processor core; (Chiu [0010])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Chiu into that of Park in order to monitor task execution delay times with respect to tasks respectively assigned to the plurality of processor cores. Park teaches monitoring processor delay time in order to facilitate the optimized scheduling of a particular task based on its requirement. Chiu teaches the wait time of the tasks themselves may be monitored to further facilitate the optimum scheduling of the tasks to resources, the combination of references would enhance the overall appeals of all references.

Claims 8, 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park and Chiu, and further in view of Pusukuri et al (US 20150355700, hereinafter Pusukuri).

As per claim 8, Park and Chiu further teach:
The method of claim 1, wherein controlling the operation of the multi-core system comprises: determining whether a task execution delay has occurred with respect to the tasks 20assigned to each processor core or whether a core execution delay has occurred with respect to each processor core, based on the task execution delay times of the tasks assigned to each processor core and the core execution delay times of each processor core; (Chiu [0010])

Park and Chiu did not teach:
and increasing a power level of a given processor core of the processor cores when it is 31Attorney Docket No. 8054S-1392 (CY7024US) determined that the task execution delay or the core execution delay has occurred for the given processor core.

However, Pusukuri teaches:
and increasing a power level of a given processor core of the processor cores when it is 31Attorney Docket No. 8054S-1392 (CY7024US) determined that the task execution delay or the core execution delay has occurred for the given processor core. (Pusukuri [0066]) 
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Pusukuri into that of Park and Chiu in order to determine whether a task execution delay has occurred with respect to the tasks 20assigned to each processor core or whether a core execution delay has occurred with respect to each processor core, based on the task execution delay times of the tasks assigned to each processor core and the core execution delay times of each processor core; and increasing a power level of a given processor core of the processor cores when it is 31Attorney Docket No. 8054S-1392 (CY7024US) determined that the task execution delay or the core execution delay has occurred for the given processor core. Pusukuri has shown that the claimed limitation are merely commonly known and used load balancing method and thus applicant have merely claimed the combination of known parts of field to achieve predictable results and is therefore rejected under 35 USC 103.


As per claim 9, Park, Chiu and Pusukuri further teach:
The method of claim 8, wherein increasing the power level of the given processor 5core comprises: increasing an operation frequency of the given processor core. (Pusukuri [0066])


As per claim 19, Park and Chiu did not teach:
The multi-core system of claim 17, wherein the second control logic increases a power level of a given processor core of the processor cores when it is determined that the task 10execution delay of a given task of the tasks assigned to the given processor core has occurred or the core execution delay has occurred for the given processor core.
However, Pusukuri teaches:
The multi-core system of claim 17, wherein the second control logic increases a power level of a given processor core of the processor cores when it is determined that the task 10execution delay of a given task of the tasks assigned to the given processor core has occurred or the core execution delay has occurred for the given processor core. (Pusukuri [0066]) 
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Pusukuri into that of Park and Chiu in order to determine whether a task execution delay has occurred with respect to the tasks 20assigned to each processor core or whether a core execution delay has occurred with respect to each processor core, based on the task execution delay times of the tasks assigned to each processor core and the core execution delay times of each processor core; and increasing a power level of a given processor core of the processor cores when it is 31Attorney Docket No. 8054S-1392 (CY7024US) determined that the task execution delay or the core execution delay has occurred for the given processor core. Pusukuri has shown that the claimed limitation are merely commonly known and used load balancing method and thus applicant have merely claimed the combination of known parts of field to achieve predictable results and is therefore rejected under 35 USC 103.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park and Chiu, and further in view of Ashok et al (US 20160204923, hereinafter Ashok).

As per claim 8, Park and Chiu further teach:
The method of claim 1, wherein controlling the operation of the multi-core system 20comprises: determining whether a task execution delay has occurred with respect to the tasks assigned to each processor core or whether a core execution delay has occurred with respect to each processor core, based on the task execution delay times of the tasks assigned to each 32Attorney Docket No. 8054S-1392 (CY7024US) processor core and the core execution delay time of each processor core; (Chiu [0010])

Park and Chiu did not teach:
dividing the tasks assigned to each processor core into an urgent task group and a normal task group based on latency requirement levels of the tasks; and relocating the urgent task group and the normal task group to be assigned to different 5processor cores when it is determined that the task execution delay has occurred with respect to at least one of the tasks or the core execution delay has occurred for at least one of the processor cores.

However, Ashok teaches:
dividing the tasks assigned to each processor core into an urgent task group and a normal task group based on latency requirement levels of the tasks; and relocating the urgent task group and the normal task group to be assigned to different 5processor cores when it is determined that the task execution delay has occurred with respect to at least one of the tasks or the core execution delay has occurred for at least one of the processor cores. (Ashok [0007])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Ashok into that of Park and Chiu in order to divide the tasks assigned to each processor core into an urgent task group and a normal task group based on latency requirement levels of the tasks; and relocating the urgent task group and the normal task group to be assigned to different 5processor cores when it is determined that the task execution delay has occurred with respect to at least one of the tasks or the core execution delay has occurred for at least one of the processor cores. The claimed limitation is merely commonly known methods for balancing the load in a distributed system, thus applicant have merely claimed the combination of known parts of field to achieve predictable results and is therefore rejected under 35 USC 103.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park,  Chiu and Ashok, and further in view of Ito et al (US 20120101973, hereinafter Ito).

As per claim 12, Park, Chiu and Ashok did not teach:
The method of claim 11, wherein controlling the operation of the multi-core 10system further comprises: increasing a scheduling period of at least one of the different processor cores when it is determined that the task execution delay or the core execution delay has occurred for at least one of the different processor cores.
However, Ito teaches:
The method of claim 11, wherein controlling the operation of the multi-core 10system further comprises: increasing a scheduling period of at least one of the different processor cores when it is determined that the task execution delay or the core execution delay has occurred for at least one of the different processor cores. (Ito [0130])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Ito into that of Park, Chiu and Ashok in order to increase a scheduling period of at least one of the different processor cores when it is determined that the task execution delay or the core execution delay has occurred for at least one of the different processor cores. Ito has shown that the claimed limitations are merely commonly known and used steps in migration and load balancing, thus applicant have merely claimed the combination of known parts of field to achieve predictable results and is therefore rejected under 35 USC 103.


Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park,  Chiu and Ito.

As per claim 13, Park and Chiu further teach:
The method of claim 1, wherein controlling the operation of the multi-core system 20comprises: determining whether a task execution delay has occurred with respect to the tasks assigned to each processor core or whether a core execution delay has occurred with respect to each processor core, based on the task execution delay times of the tasks assigned to each 32Attorney Docket No. 8054S-1392 (CY7024US) processor core and the core execution delay time of each processor core; (Chiu [0010])

Park and Chiu did not teach:
and increasing a scheduling period of the given processor core when it is determined that the task execution delay has occurred for the given task or the core execution delay has occurred for the given processor core.  
However, Ito teaches:
and increasing a scheduling period of the given processor core when it is determined that the task execution delay has occurred for the given task or the core execution delay has occurred for the given processor core. (Ito [0130])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Ito into that of Park and Chiu in order to increase a scheduling period of at least one of the different processor cores when it is determined that the task execution delay or the core execution delay has occurred for at least one of the different processor cores. Ito has shown that the claimed limitations are merely commonly known and used steps in migration and load balancing, thus applicant have merely claimed the combination of known parts of field to achieve predictable results and is therefore rejected under 35 USC 103.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Vojnovic et al (US 20120266176) teaches scheduling tasks to cores based on wait times;
Boutin et al (US 20160098292) teaches scheduler using estimated server performance information to schedule tasks to servers based on estimated execution time of tasks on various resource combinations.
Kocoloski (US 20170373955) teaches recording amount of time spent waiting for the plurality tasks for optimized scheduling.
Karanasos et al (US 20180300174) teaches both centralized and distributed scheduling methods. Task queues may be bound by length-based bounding or delay-based bounding. Tasks may be prioritized and task queues may be dynamically reordered based on task priorities.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M SWIFT whose telephone number is (571)270-7756. The examiner can normally be reached Monday - Friday: 9:30 AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES M SWIFT/Primary Examiner, Art Unit 2196